Exhibit 10.2

 

PHH CORPORATION

 

2012 RESTRICTED STOCK UNIT

AWARD NOTICE

 

We are pleased to notify you that PHH Corporation (the “Company”) has awarded
you Restricted Stock Units.  The Restricted Stock Units represent the Company’s
unfunded and unsecured promise to issue shares of the Company’s Stock at a
future date subject to the terms and conditions of this Restricted Stock Unit
Award Notice, the attached Restricted Stock Unit Award Agreement (the
“Agreement”) and the PHH Corporation Amended and Restated 2005 Equity and
Incentive Plan (the “Plan”).  This Restricted Stock Unit Award Notice (the
“Award Notice”) constitutes part of and is subject to the terms and provisions
of the Agreement and the Plan.  Capitalized terms used but not defined in this
Award Notice shall have the meanings set forth in the Agreement or the Plan.

 

Grantee:

Glen Messina

 

 

Participant #:

756656

 

 

Grant Date:

February 19, 2012

 

 

Number of Restricted

 

Stock Units:

203,937

 

 

Settlement Date:

For each Restricted Stock Unit, except as otherwise provided by this Agreement,
the date on which such Restricted Stock Unit becomes vested in accordance with
the Vesting Schedule set forth below.

 

 

Vesting Schedule:

 

 

Subject to the provisions of the Agreement and the Plan, and provided that you
remain continuously employed with the Company through the vesting date set forth
below, the Restricted Stock Units shall become vested, in accordance with the
below schedule, solely upon the Human Capital & Compensation Committee’s
determination that the Company has achieved one of the “Targeted Performance
Levels.” Failure to achieve any Targeted Performance Level shall result in the
forfeiture of all Restricted Stock Units granted to you under this Award Notice.

 

 

 

Vesting Date: February 19, 2015

 

--------------------------------------------------------------------------------


 

Targeted Performance Levels

 

Targeted Performance
Level

 

PHH Corporation Stock
Price (1)

 

Percentage of
RSUs to Vest

 

Threshold

 

$

25.00

 

33 1/3

%

Target

 

$

30.00

 

100

%

 

--------------------------------------------------------------------------------

(1) Defined as the average of PHH’s stock price for 90-days prior to and
including the Vesting Date.

 

We congratulate you on the recognition of your importance to our organization
and its future.

 

 

PHH CORPORATION

 

 

 

 

 

By:

/s/ Adele Barbato

 

 

 

Name: Adele Barbato

 

Title: SVP & CHRO, PHH Corporation

 

Date: February 19, 2012

 

RETAIN THIS NOTIFICATION AND YOUR AWARD AGREEMENT WITH

YOUR IMPORTANT DOCUMENTS AS A RECORD OF THIS AWARD.

 

2

--------------------------------------------------------------------------------


 

PHH CORPORATION

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

PHH Corporation, a Maryland corporation (the “Company”) has granted to the
individual (the “Grantee”) named in the Restricted Stock Unit Award Notice to
which this Restricted Stock Unit Award Agreement (the “Agreement”) is attached,
an award consisting of restricted stock units relating to the common stock, par
value $0.01 per share, of the Company (the “Restricted Stock Units”), subject to
the terms and conditions set forth in the Award Notice and this Agreement.  The
restricted stock units have been granted pursuant to the PHH Corporation 2005
Amended and Restated Equity and Incentive Plan (the “Plan”).

 

WHEREAS, the Human Capital & Compensation Committee of the Board of Directors of
the Company (the “Committee”) has the authority under and pursuant to the Plan
to grant and establish the terms of awards to eligible employees of the Company
and its Subsidiaries; and

 

WHEREAS, the Human Capital & Compensation Committee of the Board of Directors
desires to grant an award of Restricted Stock Units to the Grantee, subject to
the terms and conditions of the Plan, the Award Notice and this Agreement.

 

In consideration of the provisions contained in this Agreement, the Company and
the Grantee agree as follows:

 

1.             The Plan.  The Award granted to the Grantee hereunder is pursuant
to the Plan.  The terms of the Plan are hereby incorporated in this Agreement. 
Terms used in this Agreement which are not defined in this Agreement shall have
the meanings used or defined in the Plan.

 

2.             Grant of Restricted Stock Units.

 

a.             Subject to the terms and conditions set forth in the Plan and
this Agreement, the Grantee shall acquire the number of Restricted Stock Units
set forth in the Award Notice, subject to adjustment by the Committee as
provided in Section 5 of the Plan (the “Award”).

 

b.             The Grantee is not required to make any monetary payment (other
than applicable tax withholding, if any, and payment of the par value of the
Stock, if required by law) as a condition to receiving shares of Stock issued
upon settlement of the Restricted Stock Units.

 

3.             Vesting of Restricted Stock Units.  Subject to Paragraph 4 below,
the Restricted Stock Units granted hereunder shall vest in accordance with the
Vesting Schedule set forth in the Award Notice, attached hereto; provided,
however, to the extent not already vested, the Restricted Stock Units shall
become 100% vested upon a Change in Control, the Grantee’s death, or the
Grantee’s termination of employment by reason of disability (as defined in the
Company’s long-term disability plan), while employed with the Company.

 

4.             Termination of Employment.  Notwithstanding any other provision
of the Plan to the contrary, upon the termination of the Grantee’s employment
with the Company and its Subsidiaries for any reason whatsoever (other than
death or Disability), the Award, to the extent

 

--------------------------------------------------------------------------------


 

not yet vested, shall immediately and automatically terminate; provided,
however, that the Committee may, in its sole and absolute discretion, accelerate
the vesting of the Award, upon termination of employment or otherwise, for any
reason or no reason, but shall have no obligation to do so.

 

5.             Settlement.

 

a.             Issuance of Shares of Stock.  The Company shall issue to the
Grantee, on the Settlement Date with respect to each Restricted Stock Unit to be
settled on such date, shares of Stock that are equal to the number of vested
Restricted Stock Units after any adjustments as provided under Section 5 of the
Plan; provided, however, that the Grantee shall remain required to remit to the
Company such amount that the Company determines is necessary to meet all
required minimum withholding taxes.

 

b.             Certificate Registration.  The certificate for the shares issued
in settlement of the Restricted Stock Units shall be registered in the name of
the Grantee, or, if applicable, in the names of the Grantee’s heirs.

 

c.             Restrictions on Grant of the Restricted Stock Units and Issuance
of Shares.  The grant of the Restricted Stock Units and issuance of shares of
Stock upon settlement of the Restricted Stock Units shall be subject to and in
compliance with all applicable requirements of federal, state or foreign law
with respect to such securities.  No shares of Stock may be issued hereunder if
the issuance of such shares would constitute a violation of any applicable
federal, state or foreign securities laws or other law or regulations or the
requirements of any stock exchange or market system upon which the Stock may
then be listed.  The inability of the Company to obtain from any regulatory body
having jurisdiction the authority, if any, deemed by the Company’s legal counsel
to be necessary to the lawful issuance of any shares subject to the Restricted
Stock Units shall relieve the Company of any liability in respect of the failure
to issue such shares as to which such requisite authority shall not have been
obtained.  As a condition to the settlement of the Restricted Stock Units, the
Company may require the Grantee to satisfy any qualifications that may be
necessary or appropriate, to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect thereto as
may be requested by the Company.

 

d.             Fractional Shares.  The Company shall not be required to issue
fractional shares upon the settlement of the Restricted Stock Units.

 

e.             Dividend Equivalents.  As of each dividend payment date for each
cash dividend on the Stock, the Grantee shall receive additional restricted
stock units, which shall be subject to the same terms and conditions as the
Restricted Stock Units granted pursuant to the Award Notice and this Agreement. 
The number of additional restricted stock units to be granted shall equal:
(i) the product of (x) the per-share cash dividend payable with respect to each
share of Stock on that date, multiplied by (y) the total number of Restricted
Stock Units which have not been settled or forfeited as of the record date for
such dividend, divided by (ii) the Fair Market Value of one share of Stock on
the payment date of such dividend.

 

2

--------------------------------------------------------------------------------


 

6.             Tax Obligations.  As a condition to the granting of the Award and
the vesting thereof, the Grantee agrees to remit to the Company or any of its
applicable Subsidiaries such sum as may be necessary to discharge the Company’s
or such Subsidiary’s obligations with respect to any tax, assessment or other
governmental charge imposed on property or income received by the Grantee
pursuant to this Agreement and the Award.  Accordingly, the Grantee agrees to
remit to the Company or an applicable Subsidiary any and all required minimum
withholding taxes.  To satisfy such obligation, Grantee agrees to have the
Company withhold a number of whole shares of Stock otherwise deliverable to
Grantee in settlement of the Restricted Stock Units having a Fair Market Value,
as of the date on which the tax withholding obligations arise, not in excess of
the amount of such tax withholding obligations determined by the applicable
minimum statutory withholding rates.

 

7.             No Rights to Continued Employment; Loss of Office.  Neither this
Agreement nor the Award shall be construed as giving the Grantee any right to
continue in the employ of the Company or any of its Subsidiaries, or shall
interfere in any way with the right of the Company to terminate such
employment.  Notwithstanding any other provision of the Plan, the Award, this
Agreement or any other agreement (written or oral) to the contrary, for purposes
of the Plan and the Award, a termination of employment shall be deemed to have
occurred on the date upon which the Grantee ceases to perform active employment
duties for the Company following the provision of any notification of
termination or resignation from employment, and without regard to any period of
notice of termination of employment (whether expressed or implied) or any period
of severance or salary continuation.  Notwithstanding any other provision of the
Plan, the Award, this Agreement or any other agreement (written or oral) to the
contrary, the Grantee shall not be entitled (and by accepting an Award, thereby
irrevocably waives any such entitlement), by way of compensation for loss of
office or otherwise, to any sum or other benefit to compensate the Grantee for
the loss of any rights under the Plan as a result of the termination or
expiration of an Award in connection with any termination of employment.  No
amounts earned pursuant to the Plan or any Award shall be deemed to be eligible
compensation in respect of any other plan of the Company or any of its
Subsidiaries.

 

8.             Rights as a Stockholder.  The Grantee shall have no rights as a
stockholder with respect to any shares which may be issued in settlement of the
Restricted Stock Units until the date of the issuance of a certificate for such
shares (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company).  No adjustment shall be made
for dividends, distributions or other rights for which the record date is prior
to the date such certificate is issued, except as provided Section 5 of the Plan
and Section 5(e) of this Agreement.

 

9.             Legends. The Company may at any time place legends referencing
any applicable federal, state or foreign securities law restrictions on all
certificates representing shares of Stock issued pursuant to this Agreement. 
The Grantee shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares acquired pursuant to this
Agreement in the possession of the Grantee in order to carry out the provisions
of this Section.

 

10.          Nontransferability of Restricted Stock Units.  Prior to the
issuance of shares of Stock on the Settlement Date, neither this Agreement nor
any of the Restricted Stock Units subject to this Agreement shall be subject in
any manner to anticipation, alienation, sale,

 

3

--------------------------------------------------------------------------------


 

exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Grantee, except transfer by will or by the laws of descent and
distribution.  All rights with respect to the Agreement shall be exercisable
during the Grantee’s lifetime only by the Grantee or the Grantee’s guardian or
legal representative.

 

11.          Amendments.  The Committee may amend this Agreement at any time;
provided, however, that no such amendment may adversely affect the Grantee’s
rights under this Agreement without the consent of the Grantee, except to the
extent such amendment is reasonably determined by the Committee in its sole
discretion to be necessary to comply with applicable law or to prevent a
detrimental accounting impact.  No amendment or addition to this Agreement shall
be effective unless in writing.

 

12.          Notices.  Any notice required or permitted under this Agreement
shall be deemed given when delivered personally, or when deposited in a United
States Post Office, postage prepaid, addressed, as appropriate, to the Grantee
at the last address specified in the Grantee’s employment records, or such other
address as the Grantee may designate in writing to the Company, or the Company,
Attention: General Counsel, or such other address as the Company may designate
in writing to the Grantee.

 

13.          Binding Effect.  This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Grantee and the Grantee’s heirs,
executors, administrators, successors and assigns.

 

14.          Failure to Enforce Not a Waiver.  The failure of the Company to
enforce at any time any provision of this Agreement shall in no way be construed
to be a waiver of such provision or of any other provision hereof.

 

15.          Integrated Agreement.  The Award Notice, this Agreement and the
Plan constitute the entire understanding and agreement of the Grantee and the
Company with respect to the subject matter contained herein or therein and
supersedes any prior agreements, understandings, restrictions, representations,
or warranties among the Grantee and the Company with respect to such subject
matter other than those as set forth or provided for herein or therein.  To the
extent contemplated herein or therein, the provisions of the Award Notice and
the Agreement shall survive any settlement of the award and shall remain in full
force and effect.

 

16.          Governing Law.  This Agreement and the legal relations between the
parties shall be governed by and construed in accordance with the internal laws
of the State of Maryland, without effect to the conflicts of laws principles
thereof.

 

17.          Authority.  The Committee shall have full authority to interpret
and construe the terms of the Plan, the Award Notice, and this Agreement.  The
determination of the Committee as to any such matter of interpretation or
construction shall be final, binding and conclusive on all parties.

 

*              *              *              *              *

 

4

--------------------------------------------------------------------------------